PER CURIAM.
This cause having heretofore been submitted to the Court on jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Fla.R. App.P. 9.120, and it appearing to the Court that it is without jurisdiction, it is ordered that certiorari is denied.
No Motion for Rehearing will be entertained by the Court. See Fla.R.App.P. 9.330(d).
OVERTON, SUNDBERG, ALDERMAN and McDONALD, JJ., concur.
BOYD, J., dissents with an opinion with which ENGLAND, C. J., and ADKINS, J., concur.